Citation Nr: 9904474	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to September 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied an increased rating for the 
veteran's left knee disability.  

This appeal was previously addressed in a March 1997 BVA 
decision, which denied the veteran's claim for an evaluation 
in excess of 10 percent for a left knee disability.  The 
veteran appealed that decision to the United States Court of 
Veterans Appeals (Court).  In an Order dated September 2, 
1998, the Court vacated the Board's March 1997 decision, and 
remanded the claim back to the BVA for development consistent 
with the parties' Joint Motion for Remand and to Suspend 
Further Proceedings (Joint Motion).  


REMAND

The Joint Motion identified three bases for remanding this 
case.  First, the Joint Remand states that the Board failed 
to consider all applicable rating codes when evaluating the 
severity of the veteran's left knee disability.  In that 
regard, the Joint Remand disagreed with the Board's reliance 
on Diagnostic Code 5263, since the maximum evaluation under 
that rating code is 10 percent.  See Joint Motion, at 5.  
Rather, the Joint Remand indicates that the Board should have 
also considered the veteran's left knee disability in light 
of Diagnostic Codes 5257 and 5258, as well as any other 
potentially applicable rating codes.  Second, the Joint 
Remand states that the Board failed to consider the veteran's 
complaints of periodic pain on use and flare-ups, including 
limited motion.  See Joint Motion at 6, citing, 38 C.F.R. 
§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5260 and 
5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Finally, the 
Joint Remand indicates that the Board failed to consider 
additional VA treatment records, which reflect treatment for 
the veteran's left knee disability in January 1997.  In 
short, the Joint Remand requests further development in this 
case, including an additional VA examination of the veteran's 
left knee disability.

Additionally, in January 1999 the veteran submitted 
additional evidence in support of his appeal.  The material 
has not yet been reviewed by the RO.  See 38 C.F.R. 
§ 20.1304(c).  Accordingly, this case is REMANDED to the RO 
for the following actions:

1.  The veteran should be scheduled for 
an examination of his left knee to 
determine the nature and extent of his 
service-connected disability.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  All necessary tests and 
studies should be performed.  The 
examiner should be asked to report 
whether there is any additional 
functional loss to the knee, supported by 
adequate pathology, due to pain on use.  
If possible, any such additional 
functional loss should be expressed in 
terms of additional limitation of range 
of motion.  

2.  The RO should then review the claim 
on the basis of all relevant evidence of 
record, including the January 1997 VA 
treatment records, and the additional 
evidence submitted by the veteran to the 
BVA in January 1999.  The RO is 
specifically requested to consider all 
applicable rating criteria, including 
Diagnostic Codes 5257 and 5258.  The RO 
should also consider the potential 
application of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and ensure that sufficient 
examination data is reported for this 
purpose.  

The veteran and his representative should be furnished a 
supplemental statement of the case and afforded the 
appropriate time period in which to respond.  The record 
should then be returned to the Board for further appellate 
review.  The purpose of this REMAND is to comply with an 
Order of the Court, obtain additional information and afford 
the veteran due process.  The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he receives further notification from the RO.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


